DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is directed to a vehicle control method for control automated driving of a vehicle, but there is not step of method recited in Claim 15. Therefore, claim 15 is indefinite because a method claim can’t comprise controllers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochida et al. (US 2021/0163026 A1) in view of Shirato et al (US 2005/0240328 A1).
As to claims 1 and 15, Ochida discloses a vehicle control apparatus that controls automated driving of a vehicle, comprising: a first controller (140) configured to perform travel control of the vehicle by controlling a first actuator (para. 0007); and a second controller (240) configured to perform travel control of the vehicle by controlling a second actuator (para. 0007) which is different from the first actuator, as alternative control to be performed in a case in which degradation (para. 0083) of a control function is detected in the first controller. Ochida does not explicitly disclose wherein in a case of starting the alternative control, the travel control of the vehicle by the first controller is gradually shifted to the travel control of the vehicle by the second controller. However, Shirato teaches in a case of starting the alternative control, the travel control of the vehicle by the first controller is gradually shifted to the travel control of the vehicle by the second controller (para. 0085, causing the lane-keep control mode to shift from the second control mode to the first control mode, the control distribution ratio is set so that shifting to the first control mode is carried out gradually, thus making it possible to attain 
As to claim 2, Ochida as modified by Shirato, further discloses the first actuator and the second actuator are used under the same control item in the travel control of the vehicle (Fig. 1).
As to claim 3, Shirato further teaches wherein in a case of starting the alternative control, the first controller is configured to control the first actuator so that a control amount of the vehicle by the first actuator will gradually decrease (para. 0085).
As to claim 4, it is well known to a person with ordinary skill in the art that when a reduction rate of the control amount exceed a predetermined limit value, the driver/passenger would have a strange feeling due to the reduction of control amount changes too fast. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ochida by incorporating the feature of not to make reduction rate of the control amount exceed a predetermined limit value, so the vehicle does not give the driver a strange feeling with respect to a variation in shifting control to another controller. 
As to claim 5, Ochida as modified by Shirato, further discloses wherein each of the first actuator and the second actuator is an actuator configured to perform braking of the vehicle (Fig. 1).
As to claims 6 and 16, since the second controller does not have any target control amount before it starts control, and it is well known to a person with ordinary skill in the art that the target control amount is either from the first controller or calculate from the second controller using sensor data. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ochida by incorporating the feature of getting target control amount from first controller as target control amount for the second controller, so the vehicle does not give the driver a strange feeling with respect to a variation in shifting control to another controller.
As to claim 7, Ochida as modified by Shirato, further discloses wherein in a case of starting the alternative control, the second controller is configured to determine a second target control amount of the vehicle based on external information obtained by a sensor of the vehicle (para. 0125), and control the second actuator so that a control amount of the vehicle will gradually change from the first target control amount to the second target control amount.
As to claims 10 and 17, since the second controller does not have any target control amount before it starts control, and it is well known to a person with ordinary skill in the art that the target control amount is either from the first controller or calculate from the second controller using sensor data. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed 
As to claim 11, Ochida as modified by Shirato, further discloses wherein in a case of starting the alternative control, the second controller is configured to determine a second target control amount of the vehicle based on external information obtained by a sensor of the vehicle (para.0125) , and control the second actuator so that the control amount of the vehicle will gradually change from the reference control amount to the second target control amount.
As to claims 8 and 12, it is well known to a person with ordinary skill in the art that when a change rate of the control amount exceed a predetermined limit value, the driver/passenger would have a strange feeling due to the change of control amount changes too fast. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ochida by incorporating the feature of not to make change rate of the control amount exceed a predetermined limit value, so the vehicle does not give the driver a strange feeling with respect to a variation in shifting control to another controller.
As to claims 9 and 13, Ochida as modified by Shirato, further discloses wherein each of the first actuator and the second actuator is an actuator configured to perform steering (para. 0141) of the vehicle.
As to claim 14, Ochida as modified by Shirato, further discloses a vehicle comprising: a vehicle control apparatus defined in claim 1; and a first actuator and a second actuator (Claim 1).
As to claims 18-19, Ochida as modified by Shirato, further discloses wherein to the first actuator, power is supplied via a first power supply circuit (Fig. 1, PS1), and to the second actuator, power is supplied via a second power supply circuit different from the first power supply circuit (Fig. 1, PS2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661